EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Frederick Dorchak on 7/1/2022.

The application has been amended as follows: 

Replaced the claims with the following:

Claim 1 (Currently Amended):  A rechargeable battery comprising several storage modules for electric current, 
wherein the storage modules are interconnected via at least one busbar, and a cooling device is arranged on the busbar, 
wherein the cooling device comprises a first film and with this first film lies directly against the at least one busbar, 
wherein the first film is single-layer or multi-layer, and
wherein the first film comprises a laminate comprising a first plastic film and a first enforcement layer connected thereto, a metal film connected to the first enforcement layer or a metalized further plastic film connected to the first enforcement layer.

Claim 2 (Previously Presented):	The rechargeable battery according to claim 1, 
wherein the cooling device comprises a second film, 
wherein the first film and the second film are connected to one another forming at least one coolant channel between the first film and the second film, and
wherein the second film is single-layer or multi-layer.

Claim 3 (Canceled).

Claim 4 Currently Amended):  The rechargeable battery according to claim 2, wherein the second film comprises at least one second plastic film, which is partially connected to [[a]] the first plastic film of the laminate of the first film in connection areas, such that between the connection areas at least one cavity is formed, which forms the at least one coolant channel.

Claim 5 (Previously Presented):	The rechargeable battery according to claim 4, wherein the second film also comprises a laminate comprising the second plastic film and a second enforcement layer connected thereto.

Claim 6 (Currently Amended):  The rechargeable battery according to claim [[3]] 1, wherein the first enforcement layer comprises a fiber reinforcement.

Claim 7 (Previously Presented):	The rechargeable battery according to claim 6, wherein the fiber reinforcement is formed by a woven fabric.

Claim 8 (Currently Amended):  The rechargeable battery according to claim [[3]] 1, wherein at least one of the first plastic film, a second plastic film, and the metalized further plastic film comprises a plastic material that is selected from a group consisting of polyethylene (PE), polyoxymethylene (POM), polyamide (PA), polyphenylene sulfide (PPS), polyethylene terephthalate (PET), cross-linked polyolefins, thermoplastic elastomers on ether basis/ester basis, styrene block copolymers, silicone elastomers.

Claim 9 (Previously Presented):	The rechargeable battery according to claim 1, wherein in the direction towards the at least one storage module several films are arranged on top of one another and several cooling channels are formed between these films.

Claim 10 (Previously Presented):	The rechargeable battery according to claim 9, wherein a fiber layer is arranged between the several films arranged on top of one another.

Claim 11 (Previously Presented):	The rechargeable battery according to claim 10, wherein the coolant channel or the coolant channels is or are at least partially formed in the fiber layer.

Claim 12 (Previously Presented):	The rechargeable battery according to claim 1, wherein a coolant outlet and/or a coolant inlet is formed by a distancing element between the first film and the second film.

Claim 13 (Previously Presented):	The rechargeable battery according to claim 1, wherein the cooling device is arranged between poles of the storage modules and the busbar.

Claim 14 (Previously Presented):	The rechargeable battery according to claim 13, wherein at least one of the first film and the second film at least partly comprises an electrically insulating material.

Claim 15 (Canceled).
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of Mastrandrea (US 20180069278 A1) teaches rechargeable battery comprising several storage modules (Figure 1, 106a, 106b, 106c) for electric current, 
wherein the storage modules are interconnected via at least one busbar (Figure 4, 300), and a cooling device (304) is arranged on the busbar (300), 
wherein the cooling device (304) comprises a first film/layer (412) and with this first film lies directly against the at least one busbar (300) (as illustrated), and
wherein the first film is single-layer (412) or multi-layer.  Mastrandrea fails to teach or make obvious wherein the first film/layer (304) comprises a laminate comprising a first plastic film and a first enforcement layer connected thereto, a metal film connected to the first enforcement layer or a metalized further plastic film connected to the first enforcement layer.  It would not have been obvious to modify Mastrandrea in view of DE’044, previously relied upon to teach the limitations above; Applicant’s remarks are correct in that, in DE’044, the film is not directly positioned against the at least one busbar due to the presence of glue, see remarks filed on 6/3/2022, page 5.   
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							7/1/2022Primary Examiner, Art Unit 1725